EVERETT, Chief Judge
(concurring in the result):
Authorization to search was obtained from Major Verdier, an officer who, under the applicable regulations and the circumstances then existing, was empowered to give such authorization. For reasons lucidly explained by Major Verdier in his testi*250mony at the suppression hearing and incorporated in the military judge’s ruling, probable cause existed to authorize the search, since the information provided by the informant was amply corroborated by other evidence of which Verdier had been made aware. Cf. Draper v. United States, 358 U.S. 307, 79 S.Ct. 329, 3 L.Ed.2d 327 (1959). The presence of German police during the search leaves little doubt that the search was performed in accord with American treaty obligations and the arrangements made to implement those obligations; but even if this were not the case, appellant could not benefit therefrom. United States v. Whiting, 12 M.J. 253 (C.M.A.1982).